Citation Nr: 1420367	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO in Manila, The Philippines, inter alia, granted service connection for PTSD and assigned an initial 50 percent disability rating, effective January 20, 2005.  In November 2005, the Veteran filed a notice of disagreement with only the initial disability rating of PTSD.  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007, in which he requested a hearing before a Veterans Law Judge of the Board.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which certified the appeal to the Board.

In September 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the course of the hearing, the undersigned Veterans Law Judge found that a claim for TDIU had been raised by the Veteran.  Later in September 2010, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

In November 2010, the Board expanded the appeal to include the matter of TDIU due to PTSD (consistent with Rice v. Shinseki,  and remanded the appeal for further development of the Veteran's request for a higher initial rating of his PTSD and his TDIU claim.  
In a November 2012 rating decision, the RO increased the initial rating for the Veteran's PTSD from 50 to 70 percent, effective January 20, 2005, but deferred consideration of TDIU.  Subsequently, in a rating decision and a supplemental statement of the case (SSOC), each dated in November 2013),  the RO denied the Veteran's claim for TDIU due to PTSD.

Although the RO awarded a higher initial rating for the service-connected psychiatric disability, inasmuch as a higher rating for the disability is assignable, and the Veteran is presumed to seek the maximum benefit for a disability, the claim for higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) .AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents of these  files does not reveal any additional documents pertinent to the present appeal.

The Board's decision the claim for a higher initial rating for PTSD is set forth below.  The matter of a TDIU due to PTSD is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, when further action, on his or her part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the  claim herein decided have been accomplished.

2. Since the January 20, 2005 effective date of award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily consisted of irritability, sleep impairments, diminished interest, social withdrawal, depression, emotional outbursts, intrusive and recurrent traumatic thoughts, neglect of personal hygiene, impaired concentration and memory, flashbacks, and obsessional rituals; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.

3.  The applicable schedular criteria are adequate to evaluate the Veteran's PTSD at all pertinent points.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As for the initial rating of PTSD, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112  (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center (AMC))).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2005 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate what was then a claim for service connection for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The April 2005 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2005 letter - which meets Pelegrini's and Dingess/Hartman's content of notice requirements - also meets the VCAAs timing of notice requirement with respect to the claim for service connection.

After the award of service connection in April 2005 and the Veteran's disagreement with the assigned rating, the RO issued an SOC in February 2007 and then an SSOC in March 2009, both of which set forth the criteria for higher ratings for psychiatric disabilities.  Moreover, the RO issued a letter to the Veteran in July 2008 which also delineated the same ratings criteria.  In December 2010, after the Board's November 2010 remand, the RO issued another letter which contained information of the ratings criteria for psychiatric disabilities and provided notice to the Veteran of what evidence must be shown to substantiate a claim for TDIU (which the Board found was raised during  the September 2010 hearinga0.

Furthermore, although no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the February 2007 SOC, May 2009 SSOC, and July 2008 letter from the RO set forth the criteria for evaluating this disability (the timing and form of which suffices, in part, for Dingess/Hartman).  The Veteran was afforded appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, the report of an August 2002 Vet Center psychiatric evaluation, reports of VA psychiatric examinations, the transcript of the Board hearing,  and statements by the Veteran and his daughter. The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As for  the September 2010 Board hearing, it is  noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In this case, the transcript of the that hearing reflects that the Veteran was afforded the opportunity to present hearing testimony, argument, and evidence(although no additional evidence was submitted.  The undersigned identified the issue herein decided, and transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned concerning the Veteran's psychiatric symptoms and treatment.  Although the undersigned did not explicitly suggest the submission of specific evidence during the hearing, as noted, subsequent to the hearing, further action, the The Board hearing is, thus, deemed legally sufficient.

The Board also finds that there  there has been substantial compliance with its November 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999). (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that (1) a VA Form 21-8940 was sent to the Veteran for his TDIU claim, (2) the Veteran was afforded a VA psychiatric examination in February 2011 because he alleged worsening of his PTSD during the September 2010 hearing, (3) his PTSD initial rating request and TDIU claim were readjudicated, and (4) he and his representative were provided with a supplemental statement of the case addressing the denial of his TDIU claim.  

The RO's attempts to obtain outstanding  potentially relevant private VA records have been unsuccessful.   Pertinent to the current claim, the Veteran has indicated that his regular medical doctor was treating him with Prozac, and, more recently, that he sees his private medical doctor for medication management and counseling.  In response thereto,  the RO sent the Veteran letters in February 2005, July 2008, and December 2010 notifying him that medical records could be obtained by VA on his behalf, upon his request, and included copies of VA Form 21-4142.  However, the Veteran has not responded either by furnishing the identified records, or by providing signed authorization to enable the RO to obtain such records, despite the RO's multiple attempts in this regard.  

The Board also finds that the VA examination reports of record-in particular, the February 2011 report of mental disorders examination obtained specifically in connection with the higher rating claim on remand-are adequate to evaluate the Veteran's PTSD. That examination report reflects  an interview with the Veteran, a review of the record, and a psychiatric examination revealing detailed information concerning his symptomatology which addresses the relevant rating criteria.  The Veteran has not alleged any worsening of his PTSD since his last VA examination, and neither has he nor his representative alleged that such is inadequate for rating. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.  539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Initial Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The 70 percent rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for Mental Disorders (Rating Formula), other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In March 2005, the Veteran underwent a VA psychiatric examination in connection with the  claim for service connection for PTSD.  The Veteran reported that he had been married twice with his first marriage lasting about three years and his second marriage about 30 years.  The Veteran and his second wife have two adult children.  The Veteran also stated that he worked as a contractor for about 18 to 20 years and then started a business selling lamps imported from Mexico, for which he has worked about 30 years.  He reported  that he began working part time (about 5 to 10 hours per week) about five years prior to the examination because the "Chinese stuff came in so cheap."

The examiner recorded the following symptoms of the Veteran's PTSD, which resulted from his military combat experience: recurrent and distressing recollections of traumatic events; recurrent dreams of the same from which the Veteran awakens crying; avoidance of thoughts, feelings, and conversation associated with traumatic events; inability at times to recall important aspects of traumatic events; marked diminished interest or participation in significant activities; feelings of detachment or estrangement from others; difficulty having loving feelings for others; difficulty staying asleep; irritability; difficulty concentrating; hypervigilance; easy to startle; feelings of depression about two to three days per week; and low energy.

Mental status examination revealed the Veteran to be alert, cooperative, and in no acute distress.  The examiner found that the Veteran was clean, neat, appeared pleasant and relaxed, and exhibited no bizarre posture, gait, or mannerisms.  The Veteran described his mood as good and did not appear depressed, anxious, or otherwise emotionally distressed to the examiner, except when he briefly cried while talking about a mentally ill woman.  The Veteran denied any suicidal or homicidal ideation or intent, hallucinations, delusion, or other psychotic symptoms.  The Veteran was also oriented to time, person, place, and purpose; his recent and remove memories were intact, although immediate recall was impaired; and his judgment and insight were good.  The examiner diagnosed the Veteran with PTSD chronic with delayed onset, and assigned a GAF score of 59,.

In a November 2005 statement, the Veteran asserted, inter alia, that he has flashbacks from his military combat experience.  He further expressed that he does not want to retire but feels it is his only choice because he experiences flashbacks of the war; deep depression on most days; forgetfulness; and sudden crying without warning in front of clients, friends, and family.

In a March 2006 letter, the Veteran's daughter expressed her belief that her father suffered from chronic depression, delusions, and was often highly irrational and easily irritated.  She explained that things had become more difficult for him since he retired; that he has hallucinations about being in the war and a phobia of helicopters; that he is very forgetful; that he often cries when speaking of the war; and that members of the family have been concerned that he has been suicidal at times.  She opined that her father could not thrive in a social or business situation and that his ability to earn a living has been grossly hindered by his poor communication, phobias, depression, rage, crying, and memory failure.  Finally, she stated that her father needs assistance with basic care around the home, shopping, bill payment, and personal care because his hygiene is less than adequate.  

In an August 2008 letter, the Veteran's daughter reiterated similar comments as in her March 2006 letter.  In particular, she stated that the Veteran is emotionally unstable, speaks of the war constantly, and is especially unstable after flashbacks which can be triggered by helicopter sounds and dreams.  She also maintained that her father needs more care than she can provide, that she can no longer afford to take care of him on the budget that they share, and requested that he be provided with financial assistance so that she could return to work.

During the November 2010 Board hearing, the Veteran testified that he has been self-employed as a seller of Tiffany lamps imported from Mexico for the past 30 years, which required him to travel to Mexico to acquire lamps that he would sell in San Francisco, California and Denver, Colorado.  He explained, though, that he had most recently only worked part-time and that he stopped working altogether about a year prior to the hearing because of his PTSD.  He stated that his memory loss had worsened greatly within the past year or two and that he forgets names, gets lost on freeways, loses keys, and forgets to turn the water off.  He explained that he separated from his wife of 30 years marriage but that his relationship with his children was good.  He does not, however, have close friends because he has nothing new to talk about since every day is the same.  He explained that he could not do anything regimented, which could cause him to "kind of lose it."  He maintained that he panics when he gets lost on the freeway and sometimes at night when he is not sure where he is, which happens about twice a week.  He shared that he experiences sleep difficulties and awakes at about 3 A.M., thinking of the war, and never sleeps for a whole eight hours.  While recounting his thoughts and memories of the war during the hearing, the Veteran momentarily lost his composure, explaining that such episodes happen quickly and cannot be anticipated.  The Veteran maintained that the past year had been the roughest for him, especially since he stopped working.

In February 2011, the Veteran was afforded another VA psychiatric examination.  The Veteran reported that he was married, but that he and his wife separated after 10 years and three children, one of whom is adopted.  He elaborated that he and his wife have been apart for 30 years except for family gatherings.  The examiner observed that the Veteran needed assistance arising from the chair in the waiting room, that he didn't know the date or month, and that he was attentive but that his speech was rambling and circumlocutious.  The examiner noted that the Veteran described no delusions or hallucinations, that his thought processes are linear but content consists of war memories, and that the Veteran reported restful sleep since medicating with sertraline.  The examiner rated the Veteran's mood at 3 to 4 out of a scale of 10, with 0 out of 10 signifying imminent suicide.  The Veteran's affect was noted as nervous but friendly.  Based upon the foregoing, the examiner found the Veteran competent for VA purposes.

The examiner diagnosed PTSD and assigned a GAF score of "41-50" due to impaired social functioning and his need for daily medication for insomnia, anxiety, depression, and irritability.  The examiner also noted that the Veteran sees a private medical doctor about 3 to 4 times weekly for medication management and counseling, is active in a spiritual or community support program, and indicated that the Veteran likes to listen to music, to exercise, and to play with his dog in his leisure time.  With respect to the Veteran's PTSD symptoms, the examiner noted that the Veteran thinks of Korea a couple of times a week; hasn't had any dreams for a year; sometimes has intrusive thoughts of war events; and that helicopters always prompt war memories for the Veteran.  Additionally, the examiner stated that the Veteran speaks to other Veterans but not civilians; is aware of large gaps in his memory; feels socially isolated and emotionally blocked; and is irritable and hypervigilant.  Finally, the examiner indicated that the Veteran denies panic attacks; states that his mood sometimes hits 0/10 with suicidal thoughts but no plan; lets himself go about once a month ("If I've got nothing scheduled, sometimes I don't shower"); and engages in certain obsessional rituals such as folding his clothes the way he did in the military and checking the perimeter of his home.  The Veteran disclosed that he keeps a loaded gun in his closet and a bat in his car when he travels.  Finally, having conducted a suicide risk screen, the examiner concluded that the Veteran is not actively a risk for suicide or homicide.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 70 percent for the Veteran's PTSD is not warranted at any time since the January 20, 2005 effective date of the award of service connection for that disability..  

Collectively, the record establishes that the Veteran has experienced such psychiatric symptoms as irritability, sleep impairments, diminished interest, social withdrawal, depression, emotional outbursts, intrusive and recurrent traumatic thoughts, neglect of personal hygiene, impaired concentration and memory, flashbacks, and obsessional rituals.  These, and other, symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.

The Veteran's frequent depression, irritability, spontaneous crying and emotional instability, intrusive thoughts and memories of the war, flashbacks, fixation on war as a topic of conversation, occasional neglect of personal hygiene have impacted his social and occupational functioning to a moderate to moderately severe degree.  As reflected in his own admissions, the Veteran feels socially isolated, has no close friends, interacts only with other Veterans (but not civilians), and feels emotionally blocked.  His relationship with his children is good, but his relationship with his wife has been strained.  Although the Veteran initially indicated in March 2005 that he and wife had been together for over 30 years, he later clarified that they had separated after 10 years of marriage and suggested that they were apart the entire 30 years except for family gatherings.  Occupationally, the Veteran has alleged that he stopped working due to PTSD in or around September 2009, and that his ability to work has been diminished by his memory loss, emotional instability, depression, and inability to adapt to any kind of regimented situation as such would be highly stressful for him.

The above-cited evidence demonstrates that the Veteran's PTSD has been characterized by near-continuous depression affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships, hallucinations and impaired judgment, symptoms associated with a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, other symptomatology exhibited, such as his irritability, sleep impairment, intrusive and recurrent traumatic thoughts, impaired concentration and memory, flashbacks, are most appropriately rated at 70 percent with respect to their impact on his social and occupational functioning.


Accordingly, the collective evidence supports a finding that the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

At no point relevant to this appeal has the  Veteran's overall psychiatric symptomatology met the criteria for a maximum 100 percent schedular rating.  Indeed, the Veteran was not shown to have displayed such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others.  While the Veteran displayed rambling and circumlocutious speech during his February 2001 VA examination, this momentary speech difficulty does not constitute any gross impairment in thought processes or communication.  Although the Veteran appears to have had some difficulty performing the activities of daily living (including maintenance of minimal personal hygiene), these do not rise to the level required for a 100 rating and so are best accounted for by the 70 percent rating.  As the Veteran himself stated, if he has nothing scheduled, he sometimes does not shower.  The record reflects that the Veteran was disoriented only once as to time at his February 2001 VA examination, during which he was unable to identify the date or month.  Additionally, the record reflects the Veteran's memory loss issues, however there is no indication that he ever exhibited memory loss for names of closes relatives, or for his own occupation or name.  While it's true that the Veteran divulged having suicidal thoughts during the February 2001 VA examination, the examiner found that the Veteran was not an active risk for suicide or homicide.  Moreover, none of the Veteran's other symptoms - for example, his hypervigilence, flashbacks, and phobia of helicopters, none of which are explicitly listed in the Rating Formula criteria - have resulted in social and occupational impairment at the 100 percent rating level.

The Board notes that the Veteran has been able to maintain relationships with his children, is active in a spiritual or community support program, and likes to listen to music, exercise, and play with his dog in his leisure time.  During his VA examinations, the Veteran was able to communicate his symptoms, was attentive and pleasant or friendly, exhibited linear thought processes, and was deemed competent for VA purposes.  

Accordingly, when considering the complete picture of the Veteran's psychiatric symptomatology, the Board finds that the Veteran's psychiatric impairment more nearly approximates the criteria for a 70 percent rating at all points relevant to this appeal.  See 38 C.F.R. § 4.7.  The criteria for the maximum 100 percent rating simply are not met at any pertinent point.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As for the Veteran's and  his daughter's contentions that the Veteran's  PTSD results in a level of impairment which warrants a higher disability rating, the Board notes that as laypeople, the Veteran is competent to report such observable symptomatology as his psychiatric symptoms, and his daughter is competent to report symptoms observed.  See e.g., See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, to the extent that they have reported the occurrence, frequency, and severity of psychiatric symptoms, as noted above, such  assertions have been considered.  However, the criteria needed to support a higher rating require clinical findings that are within the province of trained mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).   Notably, neither the Veteran nor his daughter is  shown to possess the training and expertise to competently establish, on the basis of their own lay assertions, the appropriate rating for the Veteran's PTSD.  Moreover, in any event, as indicated, the symptoms shown that primarily provide the basis for an assigned rating, not any opinion(s) as to the severity of the disability.  See 38 C.F.R. § 4.126(a).  As discussed above, here, the symptoms shown do not provide a basis for higher rating.

The Board further finds that none of the assigned GAFs, alone, provides a basis for a rating greater than the assigned 70 percent rating.  As noted, the March 2005 VA examiner assigned by the March 2005 examiner, and the February 2011 VA examiner generally indicated a GAF score ranging from "41-50".

Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

As defined, the GAF score of 59 is indicative of even less impairment than that contemplated in the assigned 70 percent rating; hence, that score clearly provides no basis for assignment of the maximum, 100 percent rating.  Moreover, while the range of "41-50" indicates more significant impairment, such impairment is consistent with no more than that the level contemplated in the 70 percent rating assigned from the effective date of the award of service connection.  

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As evidenced by the above discussion, the rating schedule fully contemplates the described symptomatology, and provides for a rating higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 70 percent for PTSD is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claim remaining on appeal is warranted, even though it will, regrettably, further delay a decision on this matter.
As noted in the prior remand, evidence in this case reflects that the Veteran has not been employed since September 2009, but prior to that time had been self-employed for about three decades as an seller of imported lamps from Mexico, which required him to travel to and from Mexico.  During the November 2010 hearing, the Veteran testified that he had stopped working altogether due to his PTSD about one year prior to the date of the hearing, and that he had been working only on a part-time basis before he decided to stop working.  He explained that his memory had worsened significantly, which caused him to forget customer names, lose his keys, and get lost on freeways; that he would be unable to do anything regimented; that he is prone to episodes of panic; and that he becomes very emotional and loses him composure.  As indicated ,  this evidence appears to reasonably raise the matter of the Veteran's entitlement to a TDIU as a  component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.However, the Board finds that the evidence currently of record is insufficient to resolve this matter.  

Pertinent to the TDIU claim, the  Veteran should be requested to provide supporting financial information of proof of income, such as state and federal income tax form, relevant to the time he was working part-time.  The RO should also specifically request that the Veteran furnish, or furnish appropriate, current authorization for the RO to obtain, any pertinent, outstanding private records relevant to the TDIU claim.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The RO should also arrange for the Veteran to undergo examination to obtain a medical opinion in connection with the claim.  The Board observes that, although the Veteran's PTSD has been rating as 70 percent disability (and that the disability therefore meets the percentage requirement of 38 C.F.R. § 4.26(a) for consideration of a schedular TDIU, no medical opinion as to the impact of his PTSD on his employability has been obtained.   tither March 2005 VA examiner  noted only that the Veteran had reduced his employment from full-time to part-time, working about 5 to 10 hours per week, because of increased competition in the imported lamp-selling business.  Moreover, the February 2011 VA examiner noted only that the Veteran was retired at the time of the examination.  Because these opinions do not address whether the Veteran's PTSD renders him unemployable, a VA opinion regarding employability would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in a denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file any copy of the notice of such examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal..

Accordingly, this matter is hereby REMANDED for the following action.

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

Specifically  request that the Veteran provide supporting financial information of proof of income, such as state and federal income tax forms.  

Also request that the Veteran furnish, or furnish appropriate, current authorization to obtain, any pertinent, outstanding private records relevant to the TDIU claim.
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, to obtain medical opinion addressing impact of the Veteran's service-connected PTSD on employability.

The Veteran's contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND,  must be made available to the individual designated to examine the Veteran, and the examination report must include discussion of the Veteran's documented medical history and assertions.

The examiner should describe the functional effects of the Veteran's PTSD on the Veteran's ability to perform the mental acts required for employment.

Then, the examiner  should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that  the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  In rendering the requested opinion, the physician should not consider the Veteran's age or the impact of any nonservice-connected disabilities, but should consider and discuss subjective factors such as her education, experience, and training, as appropriate.

The examiner should consider and discuss all pertinent lay and medical evidence of record, to include the Veteran's assertions, and must provide clearly stated rationale for the  conclusions reached.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to PTSD in light of all pertinent evidence and legal authority .

6.  If the benefit sought on appeal remains  denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process ad to accomplish additional development ad adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


